Pbr Curiam.
The petition in error in this case was filed August 28, 1912. No brief on behalf of plaintiff in error was ever filed as required by Rule 15 of this court, nor was any extension of time therefor applied for or granted. March 7, 1913, defendant in error filed a motion to dismiss the proceedings in error for the failure of plaintiff in error to file briefs as required by said rule. It is provided by Rule 21, (104 Pac. XIV.) : “When the plaintiff in error or party holding the affirmative has failed to file and serve his brief as required by these rules, the defendant in error or party *343holding the negative may have the cause dismissed, or may submit it, with or withouf oral argument.” No excuse has been presented in this case for the failure to file briefs as required by the rule. The motion to dismiss will have to be granted and the cause dismissed, (Small v. Savings Bank, 16 Wyo. 126, 92 Pac. 289) and it is so ordered.

Dismissed.